DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

Status of the Claims
Claims 12, 18, 21, 27-28 and 30-39 are pending and under examination at this time. 

Withdrawn Rejections
The rejection of claims 12 and 18 under pre-AlA 35 U.S.C. 102(b) as being anticipated by Billard and DuBow (Clinical Biochemistry, 1998, 31(1):1-14) has been withdrawn in view of applicant’s amendments to claim 12.
All outstanding double patenting rejections have been overcome by applicant’s submission and the Office’s approval of a Terminal Disclaimer.
The rejection of claims 12, 18 and 27 under pre-AlA 35 U.S.C. 102(b) as being anticipated by Jacobs et al. (Science, 1993, 260:819-822) has been withdrawn in view of applicant’s amendments to claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12, 18, 27 and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140).
The claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and wherein the parental bacteriophage are purified to be free of activity of the luciferase as a byproduct of phage stock purification, 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 
wherein detection of the luciferase indicates that the bacterium is present in the sample.
It is noted that paragraph [0133] of the specification states that the “[p]arental phage will be free of luciferase, so any luciferase detected in the assay must come from replication of progeny phage released from the bacterial cells”.  Accordingly, the limitation “the parental bacteriophage are purified to be free of the luciferase” is interpreted to mean that the parental bacteriophage are purified to be free of luciferase activity (i.e., functional luciferase). 
	Loessner et al. teaches a reporter phage A511 carrying the luxAB gene.  The A511::luxAB phage was created by inserting the luxAB gene, via homologous recombination, after the major capsid protein, wherein transcription is initiated by the capsid promoter and results in a bicistronic mRNA (i.e., two separate genes) comprising the major capsid protein and luxAB.  Loessner et al. further teaches purifying the newly created A511::luxAB reporter phage stock suspension as follows:
Phage particles were harvested from the lysates by tangential-flow crossfiltration (100-kDa cutoff; Sartocon module; Sartorius), washed with 0.5 X brain heart infusion medium to remove luciferase and phage endolysin PLY511, concentrated to a volume of 400 ml, filter sterilized (pore size, 0.22 mm), and heat treated at 37°C for 30 min to inactivate the residual luciferase; then the titer was determined and the preparation was stored at 4°C. (emphasis added)

(see page 1134, right column, and page 1137, left column).  Thus, the parental phage stock solution of Loessner et al. has been purified.  In addition, Loessner et al. takes the extra step of heat inactivating any luciferase that may still be present so that the phage stock solution is free of luciferase activity.  Thus, any luciferase activity detected in the assay must come from replication of progeny phage released from the bacterial cells and not from the parental stock solution.
Loessner et al. also teaches a bacteria detection assay where the A511::luxAB bacteriophage are incubated with a sample comprising bacteria and assayed for light emission.  During replication of the bacteriophages, the luxAB gene expresses soluble luciferase which produces a detectable signal in the presence of luciferin.  The modified bacteriophage does not express the luxAB gene and the soluble luciferase is not incorporated into the bacteriophage structure (see page 1135, bottom; figure 2; and paragraph bridging pages 1137-1138).
Thus, Loessner et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billard and DuBow (Clinical Biochemistry, 1998, 31(1):1-14), and further in view of Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140), Bujanover (U.S. Patent Application No. 2007/0010001; January 11, 2007), Lenherr et al. (U.S. Patent Application No. 2011/0281329; November 11, 2011), Zink et al. (Applied and Environmental Microbiology, Jan. 1992, 58(1):296-302) and Bachrach and Friedmann (Applied Microbiology, October 1971, 22(4):706-715).  
The claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and wherein the parental bacteriophage are purified to be free of activity of the luciferase as a byproduct of phage stock purification, 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 
wherein detection of the luciferase indicates that the bacterium is present in the sample.
	Billard and DuBow teaches a bacteria detection assay where bacteriophage, which are modified to comprise the luxAB gene, are incubated with a sample comprising bacteria.  During replication of the bacteriophages, the luxAB gene expresses soluble luciferase which produces a detectable signal in the presence of luciferin.  The modified bacteriophage does not express the luxAB gene and the soluble luciferase is not a fusion protein or incorporated into the bacteriophage structure (see page 2, left column, and see figure 1).
	Regarding the limitation “wherein the soluble protein is not a fusion protein”, Billard and DuBow state that the luxAB is inserted downstream of a promoter of the phage genome and infection of a host results in the expression of the luciferase gene and light emission.  Billard and DuBow teach throughout the document that the luxAB gene is expressed.  There is no mention that the luxAB gene is expressed as a fusion protein.
Regarding the limitation “wherein the parental bacteriophage are purified to be free of activity of the luciferase as a byproduct of phage stock purification”, Billard and DuBow do not teach that the parental phage is purified prior to infecting a host.  However, purification of a phage stock is routine and obvious for one of ordinary skill in the art.  Such purification steps are taken to remove contaminants and to reduce/eliminate background luciferase signals and false positives.  Nonetheless, Loessner et al. teaches a reporter phage A511 carrying the luxAB gene.  Loessner et al. further teaches purifying the A511::luxAB reporter phage followed by a heat inactivation step to eliminate any residual luciferase that may be present (see page 1134, right column).  Bujanover teaches the preparation purification of a phage solution comprising filtration, Poly Ethylene Glycol (PEG) fractionation and then CsCl gradient purification (see paragraph [0144]).  Lenherr et al. teaches a method for purifying bacteriophage using a crossflow rotation filtration system (see paragraphs [0027] to [0030]), and Zink et al. teaches purification of bacteriophages by PEG precipitation, centrifugation, and CsCl gradient centrifugation (see Materials and Methods).  Bachrach and Friedmann teaches that bacteriophages can be purified either by density gradient centrifugation in sucrose or by equilibrium centrifugation in CsCl (see page 706, right column).  
Accordingly, it would be routine and obvious for one of ordinary skill in the art to employ known methods to further purify the stock solution of Billard and DuBow to ensure any residual luciferase protein and any other contaminants are removed.  One of ordinary skill in the art would be motivated to do so to eliminate potential background signals and false-positives (in the assay) from any residual active luciferase that may be present in the parental stock solution and eliminate potential adverse effects from other contaminants.   
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 12, 18, 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (Science, 1993, 260:819-822) and further in view of Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140), Bujanover (U.S. Patent Application No. 2007/0010001; January 11, 2007), Lenherr et al. (U.S. Patent Application No. 2011/0281329; November 11, 2011), Zink et al. (Applied and Environmental Microbiology, Jan. 1992, 58(1):296-302) and Bachrach and Friedmann (Applied Microbiology, October 1971, 22(4):706-715).  
The claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and wherein the parental bacteriophage are purified to be free of activity of the luciferase as a byproduct of phage stock purification, 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 
wherein detection of the luciferase indicates that the bacterium is present in the sample.
	Jacobs et al. teaches a bacteria detection assay where bacteriophage, which are modified to comprise the firefly luciferase (FFlux) gene in an expression cassette, are incubated with a sample comprising isolated and washed bacteria.  During replication of the bacteriophages, the FFlux gene expresses soluble luciferase which produces a detectable signal in the presence of luciferin.  The modified bacteriophage does not express the FFlux gene and the soluble luciferase is not a fusion protein or incorporated into the bacteriophage structure (see, for example, Figures 2 and 4).
Regarding the limitation “wherein the parental bacteriophage are purified to be free of activity of the luciferase as a byproduct of phage stock purification”, Jacobs et al. does not teach that the parental phage is purified prior to infecting a host.  However, purification of a phage stock is routine and obvious for one of ordinary skill in the art.  Such purification steps are taken to remove contaminants and to reduce/eliminate background signals and false positives.  Nonetheless, Loessner et al. teaches a reporter phage A511 carrying the luxAB gene.  Loessner et al. further teaches purifying the A511::luxAB reporter phage followed by a heat inactivation step to eliminate any residual luciferase that may be present (see page 1134, right column).  Bujanover teaches the preparation purification of a phage solution comprising filtration, Poly Ethylene Glycol (PEG) fractionation and then CsCl gradient purification (see paragraph [0144]).  Lenherr et al. teaches a method for purifying bacteriophage using a crossflow rotation filtration system (see paragraphs [0027] to [0030]), and Zink et al. teaches purification of bacteriophages by PEG precipitation, centrifugation, and CsCl gradient centrifugation (see Materials and Methods).  Bachrach and Friedmann teaches that bacteriophages can be purified either by density gradient centrifugation in sucrose or by equilibrium centrifugation in CsCl (see page 706, right column).  
Accordingly, it would be routine and obvious for one of ordinary skill in the art to employ other methods to further purify the stock solution of Jacobs et al. to ensure any residual luciferase protein and any other contaminants are removed.  One of ordinary skill in the art would be motivated to do so to eliminate potential background signals and false-positives (in the assay) from any residual active luciferase that may be present in the parental stock solution and eliminate potential adverse effects from other contaminants.  
Regarding claim 27 and 30, Jacobs et al. teaches that Mycobacterium smegmatis, cells were grown in roller bottles to approximately 5 x 107 cells per milliliter in Middlebrook 7H9 broth with ADC enrichment and 0.05% Tween-80 at 37°C. The M. smegmatis cells were harvested by centrifugation and washed twice in M-ADC broth (containing no Tween-80) (see Figure 2B).  The washed cells were mixed with 0.1 ml of phAE40 particles [5 x 108 plaque-forming units (PFU) per milliliter] that had been concentrated on CsCI gradients to attain a multiplicity of infection of 10. The cell-phage mixture was incubated at 37°C. Beginning at the time of the addition of the phAE40, 0.1-mI samples were removed at the times designated in the graph (see Figure 2B). There is no indication that any parental bacteriophage were removed from the progeny bacteriophage.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billard and DuBow (Clinical Biochemistry, 1998, 31(1):1-14) as applied to claims 12 and 18 above, and further in view of Schofield et al. (U.S. Patent 8865399; filed May 13, 2009).
	The claim is directed to a kit comprising components for detecting a bacterium of interest in a sample comprising: 
a component comprising a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase but are free of activity of the luciferase as a byproduct of phage stock purification, wherein the luciferase is a soluble protein expressed during replication of the parental bacteriophage, and wherein the soluble protein is not a fusion protein and is not incorporated into the bacteriophage structure; and 
a component for detecting the luciferase expressed during parental bacteriophage replication, wherein detection of the luciferase indicates that the bacterium is present in the sample.
The claim is interpreted as being directed to a kit comprising:
a component comprising a plurality of genetically modified parental bacteriophage comprising a gene encoding a luciferase; and 
a component for detecting the luciferase expressed during parental bacteriophage replication.
The teachings of Billard and DuBow are outlined above and incorporated herein.  Billard and DuBow do not teach a kit comprising the components used to detect bacteria.  
The concept of packaging components into a kit is well known and routine in the art.  For example, Schofield et al. teaches a method for detecting Yersinia pestis bacteria in a sample using a reporter phage.  Schofield et al. further teaches a kit comprising a) a phage operable to infect a Yersinia microorganism, comprising a reporter configured and arranged to be expressed upon infection of the Yersinia microorganism by the phage, in a suitable container; and b) one or more containers to mix the phage with a test sample that may comprise the Yersinia microorganism. A kit, according to some embodiments, may comprise a detector substrate in a suitable container. In some embodiments, a kit may comprise a bioluminescence detector (e.g., a photon detector; a detector configured and arranged to detect different wavelengths of bioluminescent light) (see col. 4, line 58 to col. 5, line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (Science, 1993, 260:819-822) as applied to claims 12, 18 and 27 above, and further in view of Schofield et al. (U.S. Patent 8865399; filed May 13, 2009).
	The claim is directed to a kit comprising components for detecting a bacterium of interest in a sample comprising: 
a component comprising a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase but are free of activity of the luciferase as a byproduct of phage stock purification, wherein the luciferase is a soluble protein expressed during replication of the parental bacteriophage, and wherein the soluble protein is not a fusion protein and is not incorporated into the bacteriophage structure; and 
a component for detecting the luciferase expressed during parental bacteriophage replication, wherein detection of the luciferase indicates that the bacterium is present in the sample.
The claim is interpreted as being directed to a kit comprising:
a component comprising a plurality of genetically modified parental bacteriophage comprising a gene encoding a detectable moiety; and 
a component for detecting the detectable moiety expressed during parental bacteriophage replication.
The teachings of Jacobs et al. are outlined above and incorporated herein.  Jacobs et al. does not teach a kit comprising the components used to detect bacteria.  
The concept of packaging components into a kit is well known and routine in the art.  For example, Schofield et al. teaches a method for detecting Yersinia pestis bacteria in a sample using a reporter phage.  Schofield et al. further teaches a kit comprising a) a phage operable to infect a Yersinia microorganism, comprising a reporter configured and arranged to be expressed upon infection of the Yersinia microorganism by the phage, in a suitable container; and b) one or more containers to mix the phage with a test sample that may comprise the Yersinia microorganism. A kit, according to some embodiments, may comprise a detector substrate in a suitable container. In some embodiments, a kit may comprise a bioluminescence detector (e.g., a photon detector; a detector configured and arranged to detect different wavelengths of bioluminescent light) (see col. 4, line 58 to col. 5, line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140) as applied to claims 12, 18, 27 and 28 above, and further in view of Schofield et al. (U.S. Patent 8865399; filed May 13, 2009).
	Claim 21 is directed to a kit comprising components for detecting a bacterium of interest in a sample comprising: 
a component comprising a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase but are free of the luciferase, wherein the luciferase is a soluble protein expressed during replication of the parental bacteriophage, and wherein the soluble protein is not a fusion protein and is not incorporated into the bacteriophage structure; and 
a component for detecting the luciferase expressed during parental bacteriophage replication, wherein detection of the luciferase indicates that the bacterium is present in the sample.
The claim is interpreted as being directed to a kit comprising:
a component comprising a plurality of genetically modified parental bacteriophage comprising a gene encoding a detectable moiety; and 
a component for detecting the detectable moiety expressed during parental bacteriophage replication.
The teachings of Loessner et al. are outlined above and incorporated herein.  Loessner et al. does not teach a kit comprising the components used to detect bacteria.  
The concept of packaging components into a kit is well known and routine in the art.  For example, Schofield et al. teaches a method for detecting Yersinia pestis bacteria in a sample using a reporter phage.  Schofield et al. further teaches a kit comprising a) a phage operable to infect a Yersinia microorganism, comprising a reporter configured and arranged to be expressed upon infection of the Yersinia microorganism by the phage, in a suitable container; and b) one or more containers to mix the phage with a test sample that may comprise the Yersinia microorganism. A kit, according to some embodiments, may comprise a detector substrate in a suitable container. In some embodiments, a kit may comprise a bioluminescence detector (e.g., a photon detector; a detector configured and arranged to detect different wavelengths of bioluminescent light) (see col. 4, line 58 to col. 5, line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (Science, 1993, 260:819-822) as applied to claims 12, 18 and 27 above.
	The claim is directed to the method of claim 12, where expression of the soluble protein is driven by a bacteriophage major capsid promoter.
	Jacobs et al. teaches that the luciferase gene is driven by a hsp60 promoter.  It would be obvious for one of ordinary skill in the art to use other promoters, including bacteriophage promoters such as the capsid promoter, in place of the hsp60 promoter and the results would be predictable (transcription of the luciferase gene upon infection of the bacteria host and expression of luciferase).  Applicant has not demonstrated unexpected or superior results when luciferase transcription is driven by the major capsid promoter.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 12, 18, 27, 28 and 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (International Journal of Food Microbiology, May 5, 2017, 254:11-17) and further in view of Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140).
The claims are directed to a method for detecting a bacterium of interest in a sample comprising the steps of: 
infecting at least one bacterium in the sample with a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase that is expressed during replication of the parental bacteriophage, and wherein the parental bacteriophage are purified to be free of activity of the luciferase as a byproduct of phage stock purification, 
wherein the luciferase is a soluble protein; and 
detecting the luciferase expressed during bacteriophage replication, 
wherein the soluble protein is not a fusion protein and wherein the soluble protein is not incorporated into the bacteriophage structure and, 
wherein detection of the luciferase indicates that the bacterium is present in the sample.
Kim et al. teaches a genetically modified bacteriophage phiV10 that infects E. coli O157:H7.  The phage was engineered to carry a luxCDABE operon.  Insertion of the whole lux operon, luxCDABE, into the phage genome makes the reporter phage an autonomous light-generating system by feeding the bioluminescent reaction with the luxCDE-produced aldehyde substrate [claim 18].  Kim et al. also teaches a bacteria detection assay where the phiV10lux bacteriophage are incubated with a sample comprising E. coli O157:H7 bacteria and assayed for light emission.  During replication of the bacteriophages, the lux genes express soluble luciferase which produces a detectable signal in the presence of substrate.  The modified bacteriophage does not express the lux genes and the soluble luciferase is not incorporated into the bacteriophage structure (see section 3.1 and Figure 1).
Regarding the limitation “wherein the parental bacteriophage are purified to be free of activity of the luciferase as a byproduct of phage stock purification”, Kim et al. does not teach that the parental phage is free of luciferase activity prior to infecting the E. coli O157:H7 host cells.  However, purification of a phage stock is routine and obvious for one of ordinary skill in the art.  Such purification steps are taken to remove contaminants and to reduce/eliminate background signals and false positives.  Nonetheless, Loessner et al. teaches a reporter phage A511 carrying the luxAB gene.  Loessner et al. teaches that the A511::luxAB phage particles were harvested from lysates by tangential-flow cross-filtration, washed with 0.53 brain heart infusion medium to remove luciferase and phage endolysin PLY511, concentrated to a volume of 400 ml, filter sterilized, and heat treated to inactivate the residual luciferase that may be present (see page 1134, right column).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods taught by Kim et al. and inactivate luciferase activity.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Loessner et al. 
For claim 27, Kim et al. does not teach separating the parental bacteriophage from the progeny bacteriophage during the assay.
For claim 28, Kim et al. teaches that transcription of the luxCDABE operon from a strong promoter could ensure a high level of bioluminescence. Because phage-late genes encoding structural proteins are known to be strongly translated (Loessner and Scherer, 1995), we tested the expression level of gene tsp encoding a tail-spike protein.  Further, Loessner et al. teaches placing the lux genes under the control of the promoter for the capsid gene, which is a structural gene.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods taught by Kim et al. and place the luxCDABE operon under the control of any structural gene (tail-spike or capsid).  One would have been motivated to do so and there would have been a reasonable expectation of success given the teaching of Kim et al. that phage-late genes encoding structural proteins are known to be strongly translated and given the findings of Kim et al. and Loessner et al. when using the tail-spike or capsid promoter.
For claim 30, Kim et al. teaches growing E. coli O157:H7 in culture and then washing with LB broth before infecting with the engineered reporter phage (see, for example, Figure 4).
For claim 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods taught by Kim et al. and include a wash step after infection with the bacteriophage.  One would have been motivated to do so to remove any agents/proteins, including the parental bacteriophage, that may interfere with the luciferase assay.
For claims 32-34, Kim et al. used genetically modified bacteriophage phiV10 that infect E. coli O157:H7 (see section 3.4).  
For claim 35, Kim et al. was able to detect E. coli O157:H7 on artificially contaminated food samples such as romaine lettuce, apple juice, and ground beef (see section 3.5).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 21 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (International Journal of Food Microbiology, May 5, 2017, 254:11-17) and Loessner et al. (Applied And Environmental Microbiology, April 1996, 62(4):1133-1140) as applied to claims 12, 18, 27, 28 and 32-35 above, and further in view of Schofield et al. (U.S. Patent 8865399; filed May 13, 2009).
	The claims are directed to a kit comprising components for detecting a bacterium of interest in a sample comprising: 
a component comprising a plurality of genetically modified parental bacteriophage, wherein the parental bacteriophage comprise a gene encoding a luciferase but are free of activity of the luciferase as a byproduct of phage stock purification, wherein the luciferase is a soluble protein expressed during replication of the parental bacteriophage, and wherein the soluble protein is not a fusion protein and is not incorporated into the bacteriophage structure; and 
a component for detecting the luciferase expressed during parental bacteriophage replication, wherein detection of the luciferase indicates that the bacterium is present in the sample.
The claims are interpreted as being directed to a kit comprising:
a component comprising a plurality of genetically modified parental bacteriophage comprising a gene encoding a detectable moiety; and 
a component for detecting the detectable moiety expressed during parental bacteriophage replication.
The teachings of Kim et al. and Loessner et al. are outlined above and incorporated herein.  Kim et al. and Loessner et al. do not teach a kit comprising the components used to detect bacteria.  
The concept of packaging components into a kit is well known and routine in the art.  For example, Schofield et al. teaches a method for detecting Yersinia pestis bacteria in a sample using a reporter phage.  Schofield et al. further teaches a kit comprising a) a phage operable to infect a Yersinia microorganism, comprising a reporter configured and arranged to be expressed upon infection of the Yersinia microorganism by the phage, in a suitable container; and b) one or more containers to mix the phage with a test sample that may comprise the Yersinia microorganism. A kit, according to some embodiments, may comprise a detector substrate in a suitable container. In some embodiments, a kit may comprise a bioluminescence detector (e.g., a photon detector; a detector configured and arranged to detect different wavelengths of bioluminescent light) (see col. 4, line 58 to col. 5, line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
In the reply dated August 12, 2020, applicant first argues that Loessner et al. does not teach that the parental stock solution is not free of luciferase.  In support of this argument, applicant states that “the parental bacteriophage are purified by phage stock purification to be free of luciferase prior to the infection step of the assay, a feature which greatly reduces the background signal in detection of the luciferase.”  Applicant’s arguments have been fully considered and not found persuasive. 
As stated above, the limitation the parental bacteriophage “are free of activity of the luciferase as a byproduct of phage purification” is interpreted to mean that the parental bacteriophage are purified to be free of luciferase activity (i.e., free of functional luciferase).  This interpretation is based on the teachings at paragraph [0133] of the specification which state that any luciferase detected in the assay must come from replication of progeny phage released from the bacterial cells and not from the parental stock solution.  The phage stock solution of Loessner et al. was purified.  In this regard Loessner et al. states “[p]hage particles were harvested from the lysates by tangential-flow crossfiltration (100-kDa cutoff; Sartocon module; Sartorius), washed with 0.53 brain heart infusion medium to remove luciferase and phage endolysin PLY511, concentrated to a volume of 400 ml, filter sterilized (pore size, 0.22 mm), and heat treated at 378C for 30 min to inactivate the residual luciferase (see page 1134, right column).  It is not clear why applicant believes the phage stock produced by Loessner et al. is not free of luciferase activity when Loessner et al. clearly states that the phages were washed to remove luciferase and then heated to inactivate any residual luciferase that may still be present.  Thus, any luciferase activity detected in the assay of Loessner et al. must come from the replication of progeny phage released from the bacterial cells and not from the parental stock solution (no background signal or false positives).
Applicant next argues that the rejections of claims 21 and 28 under 35 U.S.C. §103 have been overcome by the amendments to claims 12 and 21. Applicant’s arguments have been considered and are not found persuasive. 
As outlined in the rejections of claims 21 and 28 above, the cited references render claims 21 and 28 obvious.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Kinsey White/
Primary Examiner, Art Unit 1648